Citation Nr: 0827690	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  06-12 244	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUES

1. Entitlement to service connection for sleep apnea.  

2. Entitlement to service connection for painful joints of 
the hands and fingers.  

3. Entitlement to an initial rating higher than 30 percent 
for traumatic arthritis of the left hip and residuals of a 
fracture of the acetabulum.  

4. Entitlement to an initial rating higher than 20 percent 
for arthritis of the right acromioclavicular joint.  

5. Entitlement to an initial rating higher than 20 percent 
for dermatofibrosarcoma protuberans.  

6. Entitlement to an initial rating higher than 10 percent 
for residuals of a torn ligament of the right wrist.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL
Veteran and A. W. 
ATTORNEY FOR THE BOARD
J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1977 to September 2003.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

While on appeal in a rating decision in August 2007, the RO 
increased the rating for the left hip to 30 percent, 
increased the rating for the right shoulder to 20 percent, 
increased the rating for dermatofibrosarcoma to 20 percent, 
and increased the rating for the right wrist disability to 10 
percent, all effective from the effective date for the claims 
of service connection, October 1, 2003.  

In October 2007, the veteran questioned whether his claim for 
a clothing allowance had been adjudicated.  This matter is 
referred to the RO for appropriate action.  

In May 2008, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.   

The claims of service connection for sleep apnea and for 
painful joints of the hands and fingers is REMANDED to the RO 
via the Appeals Management Center, in Washington, DC.




FINDINGS OF FACT

1. The residuals of traumatic arthritis of the left hip and 
residuals of fracture of the acetabulum are manifested by 
flexion that more nearly approximates 20 degrees and 
abduction lost beyond 10 degrees without nonunion or 
ankylosis. 

2. The arthritis of the right acromioclavicular joint is 
manifested by limitation of motion at the shoulder level, but 
not limited to midway between the side and shoulder level. 

3. Dermatofibrosarcoma protuberans is manifested by scarring 
not exceeding 12 square inches.  

4. The residuals of a torn ligament of the right wrist are 
manifested by limitation of dorsiflexion to 15 degrees and 
palmar flexion to 20 degrees without ankylosis. 


CONCLUSIONS OF LAW

1. The criteria for an initial, separate rating of 30 percent 
based on limitation of flexion for traumatic arthritis of the 
left hip and residuals of a fracture of the acetabulum are 
met; and the criteria for an initial, separate rating of 20 
percent based on limitation of abduction for traumatic 
arthritis of the left hip and residuals of a fracture of the 
acetabulum are met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5252, 5253, 5255 
(2007). 

2. The criteria for an initial rating higher than 20 percent 
for arthritis of the right acromioclavicular joint are not 
met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5202 (2007). 

3. The criteria for an initial rating higher than 20 percent 
for dermatofibrosarcoma protuberans are not met.  38 U.S.C.A. 
§§ 1155, 5107(b) ; 38 C.F.R. §§ 4.118, Diagnostic Codes 7919 
and 7801 (2007). 



4. The criteria for an initial rating higher than 10 percent 
for residuals of a torn ligament of the right wrist are not 
met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5215 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claims.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).


In claims for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claims, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On the claims for increase, the RO provided pre-adjudication, 
content-complying VCAA notice by letter, dated in June 2004, 
on the underlying claims of service connection.  Where, as 
here, service connection has been granted and initial ratings 
have been assigned, the claims of service connection have 
been more than substantiated, the claims have been proven, 
thereby rendering 38 U.S.C.A. §5103(a) notice no longer 
required because the purpose that the notice was intended to 
serve has been fulfilled.  Once the claims of service 
connection have been substantiated, the filing of a notice of 
disagreement with the RO's decision, rating the disabilities, 
does not trigger additional 38 U.S.C.A. § 5103(a) notice. 
Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claims for 
initial higher ratings.  Dingess, 19 Vet. App. 473; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 22 Vet. App. 128 (2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained VA and private 
records and afforded the veteran VA examinations in October 
2003 and July 2007.  



As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Policy

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).



When rating a disability of the musculoskeletal system, pain, 
functional loss due pain, painful motion, weakened movement, 
and fatigability are factors to be considered.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Also with any form of arthritis, painful motion is factor to 
be considered.  Painful motion of a joint with periarticular 
pathology is to be at rated at least at the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  

Claims for Increase

The veteran retired in September 2003 after 26 years of 
active duty in the Navy as a Navy SEAL. 

The veteran filed his original claims for service connection 
in May 2004, which were adjudicated by the RO in a rating 
decision in November 2004.  The RO granted service connection 
for the underlying claims and assigned initial disability 
ratings, effective October 1, 2003, which are now on appeal. 

Left Hip 

Factual Background 

The service treatment records show that in July 1979 the 
veteran was injured in a vehicle accident and suffered an 
acetabular fracture and dislocation, requiring open reduction 
and internal fixation.  

After service on initial VA examination in September 2004, 
the veteran complained of recurrent hip pain.  On evaluation, 
there was no tenderness to palpation of the left hip.  

On range of motion, left hip flexion was to 50 degrees, 
extension to 20 degrees, abduction to 20 degrees, adduction 
to zero degrees, external rotation to 10 degrees, and 
internal rotation to zero degrees.  Rotation of the left 
femur was essentially zero.  

There was pain on most rotations of the hip.  There was no 
weakness, fatigability, decreased endurance or incoordination 
noted.  X-rays revealed metallic screws over the acetabular 
cavity and degenerative arthritis. 

In September 2005, VA records show that the veteran 
complained of bilateral hip pain, greater in the left hip 
than the right.  He stated that going down stairs or walking 
caused pain and that his hip constantly gave out.  He was 
informed that he was a candidate for a left hip replacement.  

On VA examination in June 2007, the veteran complained of 
left hip weakness because he could not put full weight on the 
hip, stiffness and almost no range of motion, instability for 
which he used a cane, lack of endurance, locking, and 
fatigability as he could not sit or stand for long periods. 

As for pain, the veteran complained of constant pain, 
especially with physical activity, stress, weather, or 
staying in any position too long.  He stated that the pain 
was relieved with rest and medication.  It was noted that he 
had not had a prosthetic implant. 

The examiner noted that the veteran limped and used a cane.  
The left leg measured 4 centimeters shorter than the right 
leg.  There was left hip tenderness and guarding   of 
movement.  There was no edema, effusion, weakness, heat, 
redness, abnormal movement or subluxation. 

On range of motion, left hip flexion was to 30 degrees with 
pain, extension to -20 degrees with pain, and abduction and 
adduction were to zero degrees.  Repetitive movement could 
not be tested because of extreme pain. 

In June 2008, the veteran testified that his left hip 
disability equates to unfavorable ankylosis of the hip, which 
should be rated at 70 percent disabling.



Analysis 

Traumatic arthritis of the left hip and residuals of a 
fracture of the acetabulum are currently rated 30 percent 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5255.  

Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis is rated as 
limitation of motion rated under the appropriate Diagnostic 
Codes for the specific joints involved.  Limitation of motion 
of the hips is rated under Diagnostic Code 5255.  

Under Diagnostic Code 5255, the current 30 percent rating 
equates to impairment of the femur with marked hip 
disability.  The criterion for the next higher rating, 60 
percent, is nonunion of the femur. 

Other potential applicable rating criteria for limitation of 
motion of the hip are Diagnostic Codes 5250, 5251, 5252, and 
5253. 

Normal extension of the hip is to 0 degrees and normal 
flexion is to 125 degrees.  Normal abduction is to 45 
degrees.  38 C.F.R. § 4.71a, Plate II.  

Under Diagnostic Code 5255, the criterion for the next higher 
rating, 60 percent, is nonunion of the femur.  On VA 
examination in September 2004, X-rays revealed metallic 
screws over the acetabular cavity and degenerative arthritis.  
In the absence of evidence of nonunion of the fracture, the 
criterion for the next higher rating under Diagnostic Code 
5255 is not shown.  

Under Diagnostic Code 5250, the criteria for the next higher 
rating, 60 percent, are   favorable ankylosis of the hip in 
flexion at an angle between 20 degrees and 40 degrees and 
slight adduction or abduction.  The criterion for the next 
higher rating, 70 percent, are intermediate unfavorable 
ankylosis of the hip. 

Ankylosis is immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003). 

On VA examination in September 2004, left hip flexion was to 
50 degrees, extension to 20 degrees, abduction to 20 degrees, 
adduction to zero degrees, external rotation to 10 degrees, 
and internal rotation to zero degrees.  Rotation of the left 
femur was essentially zero.  On VA examination in June 2007, 
left hip flexion was to 30 degrees with pain, extension to -
20 degrees with pain, and abduction and adduction were to 
zero degrees.  Repetitive movement could not be tested 
because of extreme pain.  

While the veteran clearly has limitation of motion of the 
left hip, ankylosis, either favorable or unfavorable, has not 
been identified on the VA examinations and the limitation of 
motion that is present does not more nearly approximate 
ankylosis of the hip, that is, immobility and consolidation 
of the hip joint.  For this reason, the criteria for a higher 
rating under Diagnostic Code 5250 have not been met. 

Under Diagnostic Code 5251, the criterion for a 10 percent 
rating is limitation of extension to 5 degrees.  On VA 
examination in September 2004, left hip extension was to 20 
degrees, and on VA examination in June 2007, left hip 
extension was 
to -20 degrees with pain.  In the absence of evidence of 
extension limited to 5 degrees, the criterion for a 10 
percent rating for extension under Diagnostic Code 5251 is 
not shown. 

The current 30 percent rating under Diagnostic Code 5255 is 
for marked hip disability, where there is malunion of the 
hip.  As malunion is not shown, the criteria under Diagnostic 
Code 5255 do not accurately reflect the essential element of 
the veteran's hip disability, which is limitation of motion.  

Based on the VA findings, a higher rating is assignable, when 
limitation of flexion and abduction are separately rated 
under Diagnostic Codes 5252 and 5253, respectively. 

Under Diagnostic Code 5252, the criterion for a 20 percent 
rating is flexion limited to 30 degrees, and the criterion 
for a 30 percent rating is flexion limited to 20 degrees.  

Under Diagnostic Code 5253, the criterion for a 20 percent 
rating is limitation of abduction beyond 10 degrees.

On VA examination in September 2004, left hip flexion was to 
50 degrees and abduction to 20 degrees.  In September 2005, 
the veteran complained of bilateral hip pain, greater in the 
left hip than the right.  He stated that going down stairs or 
walking caused pain and that his hip constantly gave out.  He 
was informed that he was a candidate for a left hip 
replacement.  On VA examination in June 2007, the veteran 
complained of left hip weakness because he could not put full 
weight on the hip, stiffness and almost no range of motion, 
instability for which he used a cane, lack of endurance, 
locking, and fatigability as he could not sit to stand for 
long periods. As for pain, the veteran complained of constant 
pain, especially with physical activity, stress, weather, or 
staying in any position too long.  

The examiner noted that the veteran limped and used a cane.  
The left leg measured 4 centimeters shorter than the right 
leg.  There was left hip tenderness and guarding   of 
movement.  There was no weakness, abnormal movement, or 
subluxation. 

On range of motion, left hip flexion was to 30 degrees with 
pain.  Abduction and adduction were to zero degrees.  The 
examiner was unable to test for range of motion after 
repetitive movement because of extreme pain.  

While the additional functional impairment was not quantified 
in terms of additional limitation of flexion as flexion is 
already at 30 degrees with pain, the slightest of additional 
functional loss due pain or painful motion, applying 
38 C.F.R. §§ 4.40, 4.45, 4.59, means the veteran has less 
than 30 degrees of flexion.  And flexion limited to less than 
30 degrees more nearly approximates the criterion for the 
next higher rating, but not higher.  For this reason, the 
criterion for a separate 30 percent rating for limitation of 
flexion under Diagnostic Code 5252 has been met. 

The record also shows that hip abduction was to zero degrees 
on VA examination in June 2007.  Under Diagnostic Code 5253, 
abduction limited beyond 10 degrees is 20 percent disabling.  
For this reason, the criterion for a separate 20 percent 
rating for limitation of abduction under Diagnostic Code 5253 
has been met.

Although the veteran is a candidate for a hip replacement, 
the criteria for rating a hip replacement under Diagnostic 
Code 5054 do not apply because the present symptomalotogy is 
contemplated in rating the disability based on limitation of 
motion which accurately reflects the present disability 
picture. 

Right Shoulder  

The service treatment records show that in November 1982 the 
veteran injured his right shoulder in a training exercise. 

After service on initial VA examination in September 2004, 
the veteran complained of recurrent shoulder pain with 
decreased range of motion.  On evaluation, there was no 
tenderness to palpation of the right shoulder.  

On range of motion, right shoulder flexion was to 110 
degrees, extension to 40 degrees, abduction to 98 degrees, 
adduction to 30 degrees, external rotation between 45 to 55 
degrees, and internal rotation for zero to 75 degrees.  

There was no weakness, fatigability, decreased endurance or 
incoordination noted.  X-rays revealed degenerative arthritis 
of the acromioclavicular joint. 

On VA examination in June 2007, the veteran complained of 
right shoulder weakness, stiffness and limited range of 
motion, instability, lack of endurance, locking, and 
fatigability as he could use his shoulder for long periods. 

for pain, the veteran complained of constant pain, especially 
with physical activity and the use of a cane.  He stated that 
the pain was relieved with rest and medication.  He also 
stated that he could not do overhead work for more than five 
minutes.  

The examiner noted that the veteran is right handed.  There 
was shoulder tenderness, but no edema, effusion, weakness, 
heat, redness, abnormal movement, guarding of movement, or 
subluxation. 

On range of motion, right shoulder flexion was to 90 degrees 
with pain at 80 degrees and abduction was to 65 degrees with 
pain.  Joint motion was not additionally limited by pain, 
fatigue, weakness, lack of endurance, or incoordination after 
repetitive use. 

In June 2008, the veteran testified that on the initial VA 
examination the examiner moved the right shoulder beyond 
where he could do it on his own.  He stated that he could not 
raise his right arm more than half-way up from the side and 
he had a lot of weakness and pain, in addition to which he 
could not use his right arm for working overhead.  He stated 
that his disability did not limit him in his job, but he was 
limited at home working overhead. 

Analysis

The veteran is right handed. 

Arthritis of the right acromioclavicular joint is currently 
rated 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 
5201.  

Arthritis is rated as limitation of motion rated under the 
appropriate Diagnostic Codes for the specific joints 
involved.  Limitation of motion of the shoulder is rated 
under Diagnostic Code 5201.  

Under Diagnostic Code 5201, the criterion for the next higher 
rating, 30 percent, is limitation of the arm midway between 
the side and shoulder level. 

There are no other potential applicable rating criteria for 
limitation of motion of the shoulder. 

Normal flexion of the shoulder is to 180 degrees and normal 
abduction is to 180 degrees.  Shoulder level is 90 degrees.  
Midway from the side to shoulder level is 45 degrees.  
38 C.F.R. § 4.71a, Plate I.  

On initial VA examination, right shoulder flexion was to 110 
degrees and abduction was to 98 degrees.  There was no 
weakness, fatigability, decreased endurance or incoordination 
noted.  X-rays revealed degenerative arthritis of the 
acromioclavicular joint. 

On VA examination in June 2007, right shoulder flexion was to 
90 degrees with pain at 80 degrees and abduction was to 65 
degrees with pain.  Joint motion was not additionally limited 
by pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive use.

On VA examination in June 2007, right shoulder flexion was 90 
degrees with pain at 80 degrees with no additional limitation 
by pain, fatigue, weakness, lack of endurance, or 
incoordiantion after repetitive use.  In this case, 80 
degrees of flexion with pain without additional functional 
impairment due to pain or painful motion, applying 38 C.F.R. 
§§ 4.40, 4.45, 4.59, does not more nearly approximate 
limitation of the arm to 45 degrees, that is, limitation of 
the arm midway between the side and shoulder level for the 
next higher rating under Diagnostic Code 5201. 

As for right shoulder abduction, abduction to 65 degrees with 
pain with no additional limitation by pain, fatigue, 
weakness, lack of endurance, or incoordination after 
repetitive use, applying 38 C.F.R. §§ 4.40, 4.45, 4.59, does 
not more nearly approximate limitation of the arm to 45 
degrees, that is, limitation of the arm midway between the 
side and shoulder level for the next higher rating under 
Diagnostic Code 5201.

Although the veteran has questioned the findings of the 
initial VA examination, the findings on the VA examination in 
2007 do not show limitation of the arm midway between the 
side and shoulder level for the reasons explained above.  

Accordingly, the criterion for an initial rating higher than 
20 percent for right shoulder disability has not been met. 

Dermatofibrosarcoma Protuberans

The service treatment records show that in October 1992 a 
benign tumor, dermatofibrosarcoma protuberans, was surgically 
removed from the lower mid-back. 

After service on initial VA examination in September 2004, 
the veteran stated that he had no recurrence of 
dermatofibrosarcoma protuberans.  In the lumbosacral area, 
there was 4 inch by 2 inch, skin graft covering a 
subcutaneous defect with some loss of subcutaneous tissue and 
some right paraspinal muscle. 

On VA examination in June 2007, at the surgery site, the 
veteran complained of ulceration, itching, shedding, and 
crusting.  He also described a loss of feeling and frequent 
irritation and bleeding.  The pertinent findings were 
depressed scar at the left lower back, 10 cms. by 7 cms. with 
adherence, tissue loss of more than 6 square inches and 
abnormal texture of more than 6 square inches.  There was no 
tenderness, ulceration, instability, inflammation, keloid 
formation, or hypo- or hyper- pigmentation.  


In June 2008, the veteran testified that he continuously 
applies a cream to the area of the scar to keep the skin 
supple to prevent cracking and bleeding.  He stated that he 
did not feel any pain because the nerve endings had been 
removed and that he was unsure if the scar caused limited 
motion because he has a separate service-connected low back 
disability, rated 40 percent, based on limitation of motion. 

Analysis 

Dermatofibrosarcoma protuberans is currently rated 20 percent 
under 38 C.F.R. § 4.118, Diagnostic Codes 7819, 7801.  

Under Diagnostic Code 7819, a benign skin tumor is rated as 
either disfigurement of the head, face, or neck; or as a scar 
under Diagnostic Codes 7801, 7802, 7803, 7804, 7805. 

Under Diagnostic Code 7810, the criterion for the next higher 
rating, 30 percent, is a deep scar or a scar that causes 
limited motion, other than the head, face, or neck, exceeding 
72 square inches (465 sq. cm.).  

On VA examination in September 2004, the scar measured 4 
inches by 2 inches.  On VA examination in June 2007, the scar 
measured in metrics measured 10 cms. by 7 cms.  As the scar 
does exceed 72 square inches 
(4 inches x 2 inches =8 inches) or 465 sq. cm (10 cms. x 7 
cms. = 77 sq. cms.), the criterion for the next higher rating 
under Diagnostic Code 7801 is not met. 

As for other applicable Diagnostic Codes, as the site of the 
scar is in the low back, the rating criteria for 
disfigurement of the head, face, or neck under Diagnostic 
Code 7800 do not apply. 

Diagnostic Code 7802, pertaining to a superficial scar, 
covering 144 sq. inches or more without limited motion, does 
not apply because the maximum schedular rating for such a 
scar is 10 percent and the veteran's scar is currently rated 
20 percent.  And a separate 10 percent rating under 
Diagnostic Code 7802 is not warranted because a separate 
rating based on the area covered by the scar would be 
pyramiding, that is rating the same manifestation under 
different Diagnostic Codes, which is to be avoided.  38 
C.F.R. § 4.14. 

Diagnostic Code 7803, pertaining to an unstable scar, does 
not apply because the maximum schedular rating for such a 
scar is 10 percent and the veteran's scar is currently rated 
20 percent.  And although the veteran testified that he 
continuously applies a cream to the area of the scar to keep 
the skin supple to prevent cracking and bleeding, a separate 
10 percent rating is not warranted as there was no ulceration 
or instability or inflammation found on VA examination in 
June 2007. 

Diagnostic Code 7804, pertaining to painful scar, does not 
apply because the maximum schedular rating for such a scar is 
10 percent and the veteran's scar is currently rated 20 
percent.  And a separate 10 percent rating is not warranted 
as there was tenderness found on VA examination in June 2007.

Diagnostic Code 7805, pertaining to limitation of function 
does not apply to the extent there is limited motion because 
the veteran has a separate 40 percent rating for a low back 
disability based on limitation of motion.  And a separate 
rating based limitation of motion would be pyramiding, which 
is to be avoided.  
38 C.F.R. § 4.14. 

To the extent that Diagnostic Code 7805 pertains to 
limitation of function other than limitation of motion, the 
veteran has described a loss of feeling due to nerve damage.  
Except for the loss of feeling, no other neurological 
impairment has been identified, and even mild to moderate 
paralysis of the nerve involved is noncompensably disabling 
under Diagnostic Codes 8528, 8529, 8530, pertaining to 
peripheral nerves in the lumbosacral area of the spine.  

For the above reasons, the criteria for an initial rating 
higher than 20 percent for dermatofibrosarcoma protuberans 
under the applicable Diagnostic Codes are not met.  

Right Wrist 

The service treatment records show that in 1982 the veteran 
injured his right wrist in a training exercise.  In June 
1990, an arthrogram revealed a ligament tear of the right 
wrist.  

After service on initial VA examination in September 2004, 
the veteran complained that the wrist occasionally "pops." 
On evaluation, there was no tenderness or swelling of the 
right wrist.  



On range of motion, right wrist dorsiflexion was to 45 
degrees and palmar flexion was to 50 degrees, radial 
deviation was 20 degrees, and ulnar deviation was 25 degrees.  
There was no pain, weakness, fatigability, decreased 
endurance or incoordination noted.  X-rays were normal. 

On VA examination in June 2007, the veteran complained of 
right wrist weakness, stiffness and limited range of motion, 
instability, lack of endurance, locking, and fatigability. 

As for pain, the veteran complained of constant pain, 
especially with physical activity and the use of a cane.  He 
stated that the pain was relieved with rest and medication.  
He also stated that he could type for only 10 to 15 minutes 
before he had to rest and that he uses a walking stick 
instead of cane to avoid straining his wrist.  

The examiner noted that the veteran is right handed.  There 
was wrist tenderness, but no edema, effusion, weakness, heat, 
redness, abnormal movement, guarding of movement, or 
subluxation. 

On range of motion, right wrist dorsiflexion was to 15 
degrees and palmar flexion was to 20 degrees.  Radial 
deviation was 10 degrees and ulnar deviation was 15 degrees.  
Joint motion was additionally limited by 5 degrees due to 
repetitive use. 

In June 2008, the veteran testified that having to use a cane 
or typing aggravated his wrist, that he occasionally felt a 
strain, and that he could not bend his wrist backward. 

Analysis

The veteran is right handed. 

Residuals of a torn ligament of the right wrist is currently 
rated 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 
5215. 

Under Diagnostic Code 5215, the current 10 percent rating is 
the maximum schedular rating. 

Other potential applicable rating criteria for limitation of 
motion of the wrist are covered by Diagnostic Code 5214. 

Under Diagnostic Code 5214, the criteria for the next higher 
rating, 30 percent, are favorable ankylosis in 20 to 30 
degrees of dorsiflexion.  Ankylosis as previously explained 
is immobility and consolidation of a joint. 

On VA examination in September 2004, right wrist dorsiflexion 
was to 45 degrees and palmar flexion was to 50 degrees, 
radial deviation was 20 degrees, and ulnar deviation was 25 
degrees.  On VA examination in June 2007, right wrist 
dorsiflexion was to 15 degrees and palmar flexion was to 20 
degrees.  Radial deviation was 10 degrees and ulnar deviation 
was 15 degrees.  Joint motion was additionally limited by 5 
degrees due to repetitive use. 

Although the veteran has limitation of motion of the right 
wrist, the wrist is not immobile as the veteran has remaining 
function in all planes, dorsiflexion, palmar flexion, radial 
deviation, and ulnar deviation. 

For the above reasons, the criteria for an initial rating 
higher than 10 percent for the right wrist disability are not 
met.  

Extaschedular Consideration

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  



In this case, the disability pictures are not so exceptional 
or unusual as to render impractical the application of the 
regular schedular criteria.  For this reason, the Board finds 
no basis to refer this case for consideration of an 
extraschedular rating. Thun v. Peake, 22 Vet. App. 111 
(2008).  


ORDER

An initial, separate rating of 30 percent based on limitation 
of flexion under Diagnostic Code 5252 for traumatic arthritis 
of the left hip and residuals of a fracture of the acetabulum 
is granted, subject to the law and regulations, governing the 
award of monetary benefits. 

An initial, separate rating of 20 percent based on limitation 
of abduction under Diagnostic Code 5253 for traumatic 
arthritis of the left hip and residuals of a fracture of the 
acetabulum is granted, subject to the law and regulations, 
governing the award of monetary benefits. 

An initial rating higher than 20 percent for arthritis of the 
right acromioclavicular joint is denied.

An initial rating higher than 20 percent for 
dermatofibrosarcoma protuberans is denied. 

An initial rating higher than 10 percent for residuals of a 
torn ligament of the right wrist is denied.

REMAND 

On the claim of service connection for sleep apnea, service 
treatment records show that in July 1989 the veteran 
complained of left hip pain with associated difficulty 
sleeping.  On retirement examination, the veteran denied 
trouble sleeping.  

After service, in November 2003, a sleep study was performed 
at the Bethesda Navy Medical Clinic, and the pertinent 
finding was essentially normal sleep.  In December 2003, 
after a review of the sleep study, the impression was 
probable obstructive sleep apnea.  

On VA examination in September 2004, the examiner recommended 
a follow-up study to rule out sleep apnea.  After a VA sleep 
study in July 2005, the impression was no significant sleep 
apnea. 

In May 2008, the veteran testified that sleep apnea was 
diagnosed by VA, but it was not significant enough to warrant 
treatment.  

On the claim of service connection for painful joints of the 
hands and fingers, on retirement examination the veteran 
stated that he had impaired use of his hands due to problems 
with his shoulders and right wrist and that he had developed 
pain and popping in his knuckles and finger joints in both 
hands over the last ten years, but no abnormality was noted 
or diagnosed.  

After service, on VA examination in September 2004, the 
veteran complained that his fingers "pop" and that he had a 
knot on the palmar surface at the right ring finger.  The 
pertinent findings were recurrent finger joint "popping" 
and right ring finger nodule. 

In May 2008, the veteran testified that he has "popping" 
and numbness sensations in his hands and fingers and a nodule 
on his right hand that began during service.

In light of the indefiniteness of the VA's finding of "no 
significant sleep apnea" and the in-service and post-service 
complaints painful hands and fingers, the Board determines 
that additional evidentiary development in the form of VA 
examinations are necessary before deciding the claims.  Under 
the duty to assist,
38 C.F.R. § 3.159, the claim is REMANDED for the following 
action:


1. Schedule veteran for a VA examination 
to determine whether the veteran has 
sleep apnea and is so whether sleep apnea 
is related in any way to the veteran's 
service-connected disabilities. 

2. Schedule the veteran for VA 
examination by a physician to determine 
whether the veteran has any pathology, 
orthopedic or neurologic or vascular, of 
the hands and fingers and if so whether 
the current pathology is related to 
either the veteran's symptoms described 
on his service retirement examination or 
to the service-connected disabilities of 
the cervical spine, each shoulder, and 
right wrist.  

The physician is also asked to determine 
whether the veteran has a nodule on the 
palmar surface of the right hands or any 
other nodules on hands, and if so what is 
the diagnosis and what is the 
relationship between the diagnosed 
condition and any other pathology of the 
hands and fingers or to the service-
connected disabilities of the cervical 
spine, each shoulder, and right wrist. 

The claims folder must be made available 
to the examiners for review. 

3. After the above development has been 
completed, adjudicate the claims.  If any 
determination remains adverse to the 
veteran, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board. 






The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


